Case: 13-60243      Document: 00512601583         Page: 1    Date Filed: 04/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                    No. 13-60243
                                                                                     FILED
                                                                                 April 18, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
MUHAMMAD FARHAN HANIF KHAN,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A076 833 798


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Muhammad Farhan Hanif Khan has petitioned for review of the decision
of the Board of Immigration Appeals (BIA) refusing to reopen his immigration
proceedings sua sponte so that he could pursue adjustment of status based on
an approved Immigrant Petition for Alien Worker filed by his prospective
employer. Finding that the case did not present exceptional circumstances,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60243     Document: 00512601583     Page: 2   Date Filed: 04/18/2014


                                  No. 13-60243

the BIA denied the motion as untimely. The respondent has moved to dismiss
the petition for want of jurisdiction.
      Because the authority to reopen an immigration proceeding sua sponte
is entirely discretionary, this court lacks jurisdiction to review a challenge to
the BIA’s refusal to do so. Ramos-Bonilla v. Mukasey, 543 F.3d 216, 219-20
(5th Cir. 2008) (citing Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 248 (5th
Cir. 2004)). Kucana v. Holder, 558 U.S. 233, 253 (2010), cited by Khan, does
not hold otherwise. See 558 U.S. at 251 n.18; see also Ibarra-Gonzalez v.
Holder, 2013 WL 5651318, 1 (5th Cir. Oct. 17, 2013) (unpublished).
      The respondent’s motion to dismiss is GRANTED, and Khan’s petition
for review is DISMISSED. See Ramos-Bonilla, 543 F.3d at 220.




                                         2